

115 HRES 246 IH: Commemorating the 50th anniversary of Dr. Martin Luther King, Jr.’s “Beyond Vietnam: A Time To Break Silence” sermon condemning the Vietnam War and calling for a true revolution of values in the United States.
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 246IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Conyers (for himself, Mr. Lewis of Georgia, Ms. Norton, Ms. Eddie Bernice Johnson of Texas, Mr. Evans, Mr. Richmond, Ms. Plaskett, Mr. Espaillat, Mr. McGovern, Ms. Velázquez, Ms. Barragán, Ms. Lee, Mr. Rush, Ms. Bass, Ms. Moore, Ms. Sewell of Alabama, Mr. Cummings, Ms. Jayapal, Mr. Danny K. Davis of Illinois, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Cohen, Mr. Gutiérrez, Mr. Clay, Mrs. Lawrence, Mr. David Scott of Georgia, Mr. Jeffries, Mr. Courtney, Ms. DeLauro, Mrs. Beatty, Mr. Carson of Indiana, Mrs. Napolitano, Mr. Grijalva, Mr. Nadler, Ms. Wilson of Florida, Mr. McEachin, Mrs. Dingell, Mrs. Demings, Mr. Cleaver, Ms. Jackson Lee, Ms. Maxine Waters of California, Mr. Serrano, Mrs. Watson Coleman, Mr. Raskin, Ms. Fudge, Mr. Ellison, Ms. Adams, Mr. Payne, Mr. Meeks, Mr. Pallone, Mr. Lawson of Florida, and Ms. Kelly of Illinois) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 50th anniversary of Dr. Martin Luther King, Jr.’s Beyond Vietnam: A Time To Break Silence sermon condemning the Vietnam War and calling for a true revolution of values in the United
			 States.
	
 Whereas, on April 4, 1967, Dr. Martin Luther King, Jr., civil rights icon and one of the greatest leaders in our Nation’s history, issued his Beyond Vietnam: A Time To Break Silence sermon to an overflow crowd at the Riverside Church in New York City regarding the participation of the United States in the War in Vietnam and the consequences of the war on the movement for civil rights and for our Nation as a whole;
 Whereas in the sermon, Dr. King presented a powerful case for an end to the war in Vietnam, stating We must stop now. I speak as a child of God and brother to the suffering poor of Vietnam. I speak for those whose land is being laid waste, whose homes are being destroyed, whose culture is being subverted. I speak for the poor in America who are paying the double price of smashed hopes at home, and dealt death and corruption in Vietnam. I speak as a citizen of the world, for the world as it stands aghast at the path we have taken.;
 Whereas Dr. King recognized the challenges inherent in speaking out against our own Nation’s foreign policy, stating that Even when pressed by the demands of inner truth, men do not easily assume the task of opposing their government’s policy, especially in time of war. Nor does the human spirit move without great difficulty against all the apathy of conformist thought within one’s own bosom and in the surrounding world. Moreover, when the issues at hand seem as perplexing as they often do in the case of this dreadful conflict, we are always on the verge of being mesmerized by uncertainty. But we must move on. Some of us who have already begun to break the silence of the night have found that the calling to speak is often a vocation of agony, but we must speak.;
 Whereas Dr. King addressed critics who lambasted him for addressing an issue outside of the strictly construed realm of civil rights for African-Americans, declaring that the path from Dexter Avenue Baptist Church—the church in Montgomery, Alabama, where I began my pastorate—leads clearly to this sanctuary tonight. There is at the outset a very obvious and almost facile connection between the war in Vietnam and the struggle I and others have been waging in America. A few years ago there was a shining moment in that struggle. It seemed as if there was a real promise of hope for the poor, both black and white, through the poverty program. There were experiments, hopes, new beginnings. Then came the buildup in Vietnam, and I watched this program broken and eviscerated as if it were some idle political plaything on a society gone mad on war. And I knew that America would never invest the necessary funds or energies in rehabilitation of its poor so long as adventures like Vietnam continued to draw men and skills and money like some demonic, destructive suction tube. So I was increasingly compelled to see the war as an enemy of the poor and to attack it as such.;
 Whereas King was subsequently attacked for giving this sermon by 168 major newspapers including the New York Times and Washington Post;
 Whereas Dr. King understood that his commitment to his religion required him to speak out on behalf of peace and understanding between peoples and nations, stating To me, the relationship of this ministry to the making of peace is so obvious that I sometimes marvel at those who ask me why I am speaking against the war. Could it be that they do not know that the Good News was meant for all men—for communist and capitalist, for their children and ours, for black and for white, for revolutionary and conservative? Have they forgotten that my ministry is in obedience to the one who loved his enemies so fully that he died for them? Finally, as I try to explain for you and for myself the road that leads from Montgomery to this place, I would have offered all that was most valid if I simply said that I must be true to my conviction that I share with all men the calling to be a son of the living God. Beyond the calling of race or nation or creed is this vocation of sonship and brotherhood. Because I believe that the Father is deeply concerned, especially for His suffering and helpless and outcast children, I come tonight to speak for them. This I believe to be the privilege and the burden of all of us who deem ourselves bound by allegiances and loyalties which are broader and deeper than nationalism and which go beyond our nation’s self-defined goals and positions. We are called to speak for the weak, for the voiceless, for the victims of our nation, for those it calls enemy for no document from human hands can make these humans any less our brothers,;
 Whereas Dr. King noted the challenge of telling aggrieved Americans that violence would not solve their problems while their country was using violence to address its problems abroad, explaining that As I have walked [in the ghettos of the North over the last three years] among the desperate, rejected, and angry young men, I have told them that Molotov cocktails and rifles would not solve their problems. I have tried to offer them my deepest compassion while maintaining my conviction that social change comes most meaningfully through nonviolent action. But they asked, and rightly so, What about Vietnam? They asked if our own nation wasn’t using massive doses of violence to solve its problems, to bring about the changes it wanted. Their questions hit home, and I knew that I could never again raise my voice against the violence of the oppressed in the ghettos without having first spoken clearly to the greatest purveyor of violence in the world today: my own government. For the sake of those boys, for the sake of this government, for the sake of the hundreds of thousands trembling under our violence, I cannot be silent.;
 Whereas such an observation remains particularly relevant today, as people in cities nationwide are rising up in protest against injustices such as police brutality and are similarly urged to air their grievances peacefully;
 Whereas Dr. King made a powerful call for a true revolution in values, stating that such a revolution will lay hand on the world order and say of war, This way of settling differences is not just. This business of burning human beings with napalm, of filling our nation’s homes with orphans and widows, of injecting poisonous drugs of hate into the veins of peoples normally humane, of sending men home from dark and bloody battlefields physically handicapped and psychologically deranged, cannot be reconciled with wisdom, justice, and love. [...] America, the richest and most powerful nation in the world, can well lead the way in this revolution of values. There is nothing except a tragic death wish to prevent us from reordering our priorities so that the pursuit of peace will take precedence over the pursuit of war. There is nothing to keep us from molding a recalcitrant status quo with bruised hands until we have fashioned it into a brotherhood.;
 Whereas Dr. King warned of prioritizing war spending of that for social welfare, declaring that A nation that continues year after year to spend more money on military defense than on programs of social uplift is approaching spiritual death.;
 Whereas this warning is particularly applicable today, given recent proposals for dramatic increases in military spending, on top of a budget that is already far greater than that of any other nation on earth, combined with sharp reductions in social welfare programs;
 Whereas Dr. King clarified that his critique extended beyond the Vietnam War, stating that The war in Vietnam is but a symptom of a far deeper malady within the American spirit, and if we ignore this sobering reality, we will find ourselves organizing clergy and laymen concerned committees for the next generation. They will be concerned about Guatemala and Peru. They will be concerned about Thailand and Cambodia. They will be concerned about Mozambique and South Africa. We will be marching for these and a dozen other names and attending rallies without end unless there is a significant and profound change in American life and policy. So such thoughts take us beyond Vietnam, but not beyond our calling as sons of the living God.;
 Whereas these words have proven to be prophetic, as exemplified by ongoing United States involvement in conflicts such as Afghanistan, Iraq, among many other simmering conflicts where our Nation has military involvement, many of which continue to incur a great cost, both in terms of our Nation’s financial resources as well as a human toll for both our service members and the civilian population; and
 Whereas Dr. King called for an enlightened future for our society, stating that Our only hope today lies in our ability to recapture the revolutionary spirit and go out into a sometimes hostile world declaring eternal hostility to poverty, racism, and militarism. With this powerful commitment we shall boldly challenge the status quo and unjust mores, and thereby speed the day when every valley shall be exalted, and every mountain and hill shall be made low, the crooked shall be made straight, and the rough places plain. Now let us begin. Now let us rededicate ourselves to the long and bitter, but beautiful, struggle for a new world. This is the calling of the sons of God, and our brothers wait eagerly for our response. Shall we say the odds are too great? Shall we tell them the struggle is too hard? Will our message be that the forces of American life militate against their arrival as full men, and we send our deepest regrets? Or will there be another message—of longing, of hope, of solidarity with their yearnings, of commitment to their cause, whatever the cost? The choice is ours, and though we might prefer it otherwise, we must choose in this crucial moment of human history. And if we will only make the right choice, we will be able to transform this pending cosmic elegy into a creative psalm of peace. If we will make the right choice, we will be able to transform the jangling discords of our world into a beautiful symphony of brotherhood. If we will but make the right choice, we will be able to speed up the day, all over America and all over the world, when justice will roll down like waters, and righteousness like a mighty stream. We must rapidly begin the shift from a thing-oriented society to a person-oriented society. When machines and computers, profit motives and property rights, are considered more important than people, the giant triplets of racism, extreme materialism, and militarism are incapable of being conquered.: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the 50th anniversary of the Beyond Vietnam sermon by Reverend Dr. Martin Luther King, Jr.;
 (2)affirms that the principles enunciated in the Beyond Vietnam sermon were profoundly wise at the time they were given, and that they remain valid today; and (3)encourages the branches of our Government that conduct foreign policy to do so in a manner that is consistent with the vision delineated in this landmark speech.
			